Title: To Thomas Jefferson from John Brown of Boone County, Kentucky, 28 April 1802
From: Brown, John
To: Jefferson, Thomas


            Sir
              Boone County State of Kentucky April 28 1802
            I have the Pleasure to inform you that I have forwarded to Mr. Peale a Present to the Sosiety, of Curious Matter. It consists of Part of the skull Bone, the neck Joint on the head, the Pith of the left Horn now Twenty one Inches in Circumference, the end off & in a decay’d State. I suppose it to have been Part of the head of the Animal whose large Bones are found in so many Parts of America & in such numbers formerly at the place called Big Bone (Kentucky). It was found by Uriah Hardesty an Honest Citiz. who felled Hunting in the Bed of a creek (for some months in the Year dry) falling into the Ohio River about Six miles below the mouth of Licking river & 12 or 14 miles North of Big Bone 2 or 3 miles from the Ohio. (there has not been any other Bones discovered near the Place) I thought Proper to make Mr Peales Museum the Place of Dépot to give him an Opportunity of Placeing it on his Skileton for the present that every advantage might be had from a View of the whole together. It will their wait the Orders of the Sosiety who will hence make whatever disposition of it they may think Proper—
            I shall be highly Gratified when the time shall Arrive that the Sosiety shall think Proper to Promulgate their Oppinion on it—Be Pleased to Present with it, to the Sosiety, & for your Person Accept, the Homage of my sincere Respect, & High Consideration.
            John Brown
          